NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 29, 2012

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge*

No. 11‐1684

UNITED STATES OF AMERICA,                    Appeal from the United States District Court
                Plaintiff‐Appellant,         for the Central District of Illinois
                                            
          v.                                 No. 09 CR 20016
                                            
CLAXTON H. WRIGHT,                           Michael P. McCuskey
                Defendant‐Appellee.          Judge.                

                                         O R D E R

       Appellant Claxton H. Wright pleaded guilty to conspiring to distribute and to 
possess with the intent to distribute 50 or more grams of crack cocaine.  See 21 U.S.C.
§ 841(a)(1).  At the time of the offense, that quantity of crack cocaine, coupled with Wright’s
two prior felony narcotics convictions, mandated a minimum sentence of life imprisonment. 
See 21 U.S.C. § 841(b)(1)(A) (2009).  However, after Wright pleaded guilty but before he was
sentenced, Congress enacted the Fair Sentencing Act of 2010, 124 Stat. 2372 (“FSA”), which
increased the threshold amount of crack cocaine for a mandatory term of life imprisonment


       *
          Circuit Judge Evans died on August 10, 2011, and did not participate in the decision
of this case on remand from the Supreme Court.  The case is now being resolved by a
quorum of the panel under 28 U.S.C. § 46(d).
2                                                                                   No. 11‐1684


from 50 to 280 grams, and lowered the mandatory minimum prison term applicable to
someone in Wright’s position to 120 months.  The district court rejected Wright’s contention
that his sentence should be calculated pursuant to the FSA.  It did, however, grant the
government’s motion for a reduction in sentence pursuant to 18 U.S.C. § 3553(e) based on
Wright’s substantial assistance to the government.  The court ultimately imposed a sentence
of 262 months’ imprisonment, to be followed by the requisite ten‐year period of supervised
release.

       Wright appealed, but in our order of July 11, 2011, we summarily affirmed his
sentence in light of our decision in United States v. Fisher, 635 F.3d 336 (7th Cir. 2011), which
held that the FSA applies only prospectively to conduct occurring after its enactment.

        In Dorsey v. United States, 132 S. Ct. 2321, 2335 (2012), the Supreme Court disagreed
with our holding in Fisher and “conclude[d] that Congress intended the Fair Sentencing
Actʹs new, lower mandatory minimums to apply to the post‐Act sentencing of pre‐Act
offenders.”  Subsequently, the Supreme Court granted Wright’s petition for a writ of
certiorari, vacated the judgment, and remanded the case to this court for reconsideration in
light of its decision in Dorsey.  See Merriman & Wright v. United States, 2012 WL 2470070 (U.S.
June 29, 2012).  

        The parties have filed a joint Circuit Rule 54 statement reflecting their agreement
that, in view of Dorsey, the district court committed procedural error at Wright’s sentencing
and that the error was not harmless. They propose that we remand the case to the district
court for resentencing. 

    We agree that this is the correct course of action in light of Dorsey.  We therefore
VACATE Wright’s sentence and REMAND for resentencing.